Title: From John Adams to John Quincy Adams, 1 April 1815
From: Adams, John
To: Adams, John Quincy



My dear sir
Quincy April 1. 1815

We live in dayly, hourly hopes of Letters from you at Paris. I wrote you by the Milo Capt Glover, and have written by the New Packett Captain Bronson, who is to carry your Sons under the care of Mr Samuel G. Perkins and his Lady. Two of our belle Esprits, the Greek Professor and Mr Ticknor, go in the Same Ship. The opportunity is favourable for our young Gentlemen, as far as We can judge.
The Coast Fisheries agitate, distress, perplex and torment me as much now as they did thirty years ago. The grand Bank is of small importance in comparison with them. Not one Particle of them must be given Up. No! Att every hazard! At the certainty of eternal War, they must not be relinquished.
Upon Principles of present Interest Great Britain will gain more than We shall by our amplest Enjoyment of this Right. The Truth is New England has no other means of remittance for her immense consumption of British Manufactures, than the Profitts or rather proceeds of these Fisheries, We have no other Staple. Every Guinea We get by them goes to Great Britain to pay for her Toys. Deprive New England of these Fisheries and We have but two Resources. One is to become, altogether a Manufacturing People; the other to emigrate in a body to Mississippi, Ohio, New york and the Borders of the Lakes. Commerce, Navigation and Fisheries, are the only preventatives of New England from becoming Manufactures, or Emigrants. Once convert New England into Manufacturers and Great Britain will See the Effects. They will be Such as she does not foresee. If G.B. has any Friends left in America, they are in New England. If New England is allienated, North America will Seek the Ennemies of G.B. in all quarters of the Globe and unite with them against her.
She will Say, “the coast Fisheries are a Nursery of Seamen. True. But are they not as good a Nursery to G.B. as  they are to Us? Have We not as urgent, irritating, provoking, insupportable Causes of Jealousy of the Seamen of G.B. as She has of ours? It will not do for G.B. to look too far into futurity. She as well as We must conform to the Constitution and Course of Nature. I will not Say, a Revolution is on the Eve of taking place, on this whole Globe. You my Son, must not Speculate. You must do your duty, obey your Instructions, or renounce your office and come home. Dearly as I love you and every Sprigg from your Stem, I had rather hear you were all Sunk in the Ocean than See your Name to a resignation of one Particle or Iota of our Rights and Liberties in the Fisheries. If you are instructed to the contrary, resign your Commission and come home. Whether these are Prejudices, Feelings, Passions or Reasonings, I deliver them to you as the deliberate Advice of your Father
John Adamsare ye not of more value than many sparrows?
